PER CURIAM.
Defendant appeals from a judgment allowing plaintiff increased compensation for the aggravation of a back injury suffered while at work.
Defendant contends that there is no evidence to *160prove aggravation. Further defendant contends that even if it is assumed that there was such evidence, the aggravation could have been the result of a previous back condition and there was no evidence to show that the aggravation resulted from the industrial injury rather than from the previous condition.
We are of the opinion that there was sufficient evidence to support the verdict.
Judgment affirmed.